DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2020 and 07/10/2020 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-83 of U.S. Patent No. 9,007,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “a first electrode layer…”, "an electrochromic stack…”, “a second electrode layer…” and “a defect-mitigating insulating layer…” renders claims 41-61 as broadened and obvious variants of claims 1-83 of U.S. Patent No. 9,007,674.
Claims 41-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,345,671. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “an anodically coloring layer comprising nickel-tungsten-tin-oxide (NiWSnO)" renders claims 41-61 as broadened and obvious variants of claims 1-25 of U.S. Patent No. 10,345,671.
Claims 41-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,599,001. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “the cathodically coloring layer and the anodically coloring layer are in contact with one another to form a stack…” renders claims 41-61 as broadened and obvious variants of claims 1-21 of U.S. Patent No. 10,599,001.
Claims 21-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,591,795. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “an electrochromic layer…” and “a counter electrode layer…” renders claims 21-61 as broadened and obvious variants of claims 1-34 of U.S. Patent No. 10,591,795.
Claims 41-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10, 228, 601. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “an anodically coloring layer comprising nickel-tungsten-niobium-oxide" renders claims 41-61 as broadened and obvious variants of claims 1-16 of U.S. Patent No. 10, 228, 601.
Claims 41-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10, 156,762. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “an anodically coloring layer comprising nickel tungsten tantalum oxide” renders claims 41-61 as broadened and obvious variants of claims 1-22 of U.S. Patent No. 10, 156,762.

Claims 41-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-61 of copending Application No. 15/738, 110. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 41-61 of the instant application are also included in claims 39-61 of copending Application No. 15/738, 110.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 41-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,852,613. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 41-61 of the instant application are also included in claims 1-20 of U.S. Patent No. 10,852,613.
Claims 41-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,261,381. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 41-61 of the instant application are also included in claims 1-40 of U.S. Patent No. 10,261,381.






Claims 41-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 16/949, 463. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 41-61 of the instant application are also included in claims 21-40 of copending Application No. 16/949, 463.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        09/27/2021